Case 3:20-cv-30024-MGM Document 1-2 Filed 02/18/20 Page 1 of 91




                   Exhibit B
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page22ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page33ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page44ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page55ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page66ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page77ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page88ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page99ofof91
                                                                  91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page10
                                                            10ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page11
                                                            11ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page12
                                                            12ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page13
                                                            13ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page14
                                                            14ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page15
                                                            15ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page16
                                                            16ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page17
                                                            17ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page18
                                                            18ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page19
                                                            19ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page20
                                                            20ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page21
                                                            21ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page22
                                                            22ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page23
                                                            23ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page24
                                                            24ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page25
                                                            25ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page26
                                                            26ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page27
                                                            27ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page28
                                                            28ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page29
                                                            29ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page30
                                                            30ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page31
                                                            31ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page32
                                                            32ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page33
                                                            33ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page34
                                                            34ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page35
                                                            35ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page36
                                                            36ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page37
                                                            37ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page38
                                                            38ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page39
                                                            39ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page40
                                                            40ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page41
                                                            41ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page42
                                                            42ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page43
                                                            43ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page44
                                                            44ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page45
                                                            45ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page46
                                                            46ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page47
                                                            47ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page48
                                                            48ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page49
                                                            49ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page50
                                                            50ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page51
                                                            51ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page52
                                                            52ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page53
                                                            53ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page54
                                                            54ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page55
                                                            55ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page56
                                                            56ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page57
                                                            57ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page58
                                                            58ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page59
                                                            59ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page60
                                                            60ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page61
                                                            61ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page62
                                                            62ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page63
                                                            63ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page64
                                                            64ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page65
                                                            65ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page66
                                                            66ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page67
                                                            67ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page68
                                                            68ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page69
                                                            69ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page70
                                                            70ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page71
                                                            71ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page72
                                                            72ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page73
                                                            73ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page74
                                                            74ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page75
                                                            75ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page76
                                                            76ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page77
                                                            77ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page78
                                                            78ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page79
                                                            79ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page80
                                                            80ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page81
                                                            81ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page82
                                                            82ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page83
                                                            83ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page84
                                                            84ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page85
                                                            85ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page86
                                                            86ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page87
                                                            87ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page88
                                                            88ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page89
                                                            89ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page90
                                                            90ofof91
                                                                   91
Case
 Case3:16-cv-30184-MAP
      3:20-cv-30024-MGM Document
                         Document107-8
                                  1-2 Filed
                                       Filed02/18/20
                                             03/11/18 Page
                                                       Page91
                                                            91ofof91
                                                                   91
